Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, species A(i), B(i) and C(i), claims 1-2, 5-9, 13 and 17-18, in the reply filed on July 13, 2021 is acknowledged.  The traversal is on the ground(s) that:
(i)  Due to the overlap between claim 1 and claim 19, any prior art references relevant to the features of method claim 1 would therefore likely be relevant to the features of method claim 19 such that there is no serious search burden.
(ii)  As such, there has been no showing of any search and/or examination burden on the Office with respect to the division of claims into the Species noted.
This is not found persuasive because the cleaning step as presently claimed in claims 1 and 19 read on many different combinations and variations of cleaning procedures where the prior art applicable to one invention can be different from the prior art applied to another invention.
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 3-4, 10-12, 14-16 and 19-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1
	line 1, a -- : -- (colon) should be inserted after the word “comprising”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
I.	Claims 1-2, 5-9, 13 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
	line 9, recites “depositing an electroless nickel layer on the substrate”.
	It is unclear from the claim language if the “depositing” is an -- electroless depositing -- because “an electroless nickel layer” is not the process operation. 
Furthermore, what is the difference between an electroless nickel and an electrolytic nickel? Nickel is nickel.
It is well settled that unpatented claims are given the broadest, most reasonable interpretation and that limitations are not read into the claims without a proper claim basis therefor. In re Prater 415 F. 2d 1393, 162 USPQ 541 (CCPA 1969); In re Zeltz 893 F. 2d 319, 13 

USPQ 1320. 
	
line 10, recites “depositing an electrolytic nickel layer on top of the electroless nickel layer”.
	It is unclear from the claim language if the “depositing” is an -- electrolytic depositing -- because “an electrolytic nickel layer” is not the process operation. 
Furthermore, what is the difference between an electrolytic nickel and an electroless nickel? Nickel is nickel.
It is well settled that unpatented claims are given the broadest, most reasonable interpretation and that limitations are not read into the claims without a proper claim basis therefor. In re Prater 415 F. 2d 1393, 162 USPQ 541 (CCPA 1969); In re Zeltz 893 F. 2d 319, 13 USPQ 1320. 

Claim 18
	line 2, it appears that “the substrate” is the same as the neutralized substrate as recited in claim 1, line 9. However, the claim language is unclear as to whether it is.

II.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 

Claim 1
	lines 11-12, recite “depositing an outer layer of metallic material, ceramic material, polymeric material, or any combination thereof on top of the electrolytic nickel layer”.

Claim 13
	lines 1-2, recite “wherein the outer layer comprises an iron-phosphorous alloy”.

	It appears that the iron-phosphorous alloy is further limiting the metallic material. However, it is unclear from the claim language as to whether it is. 
If not, then what is the relationship between the metallic material, ceramic material, polymeric material, or any combination thereof and the iron-phosphorous alloy?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

I.	Claims 1-2 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lussow et al. (US Patent No. 3,639,143) in view of PL 118039 (‘039) and Kuzmik (US Patent No. 3,698,919).

Regarding claim 1, Lussow teaches a method of coating a substrate, the method comprising:
	• cleaning (= nonconductive substrates are preconditioned by suitable cleaning and etching where the substrates have exceptionally smooth surfaces such as glass whose surface is preferably “devitrified” or microscopically roughed) [col. 2, lines 23-27] the substrate (= accordingly, as is to be understood, substantially any nonconductive substrate may be plated in accordance with the process as for example glass, ceramics, plastics, paper, wood, leather and the like) [col. 3, lines 48-52];
• after cleaning the substrate, sensitizing the substrate using a sensitizing solution comprising tin chloride and hydrochloric acid (= for glass plates of a specific embodiment, sensitizer solution A had the following composition B: SnCl2·2H2O 70 g., aq. HCl (37.0-38.0 percent conc.) 40 cc., deionized water 960 cc.) [col. 2, lines 46-56];
	• after sensitizing the substrate, activating the substrate in an activating solution in a solution comprising palladium chloride and hydrochloric acid (= a typical activator solution as employed with the glass plates of the specific embodiment had the following composition C: 
PdCl4 0.1 g., aq. HCl (37-38 percent conc.) 1.0 cc., deionized water 1,000 cc.) [col. 2, lines 62-71]; 
• depositing an electroless nickel layer on the substrate (= following activation of the substrates, they are again stream rinsed in deionized water at room temperature and immersed in any conventional electroless nickelplating solution) [col. 3, lines 12-21].
 The method of Lussow differs from the instant invention because Lussow does not 

disclose the following:
a.	Subsequently neutralizing the substrate using a neutralizing solution comprising ammonium hydroxide.
	Lussow teaches that a typical activator solution as employed with the glass plates of the specific embodiment had the following composition C: PdCl4 0.1 g., aq. HCl (37-38 percent conc.) 1.0 cc., deionized water 1,000 cc. (col. 2, lines 51-56).
	PL ‘039 teaches immersing a ceramic insulator in a 0.003 M PdCl2-0.006 M HCl solution. The excess Pd was removed by rinsing with a 0.06 M NH4OH solution and H2O (abstract). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Lussow by subsequently neutralizing the substrate using a neutralizing solution comprising ammonium hydroxide because rinsing with a 0.06 M NH4OH solution, after immersion in a PdCl2-HCl solution, removes excess Pd.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
b.	Depositing an electrolytic nickel layer on top of the electroless nickel layer.
Lussow teaches that:

In accordance with the invention utilizing conventional electroless nickel-plating techniques nonconductive substrates are preconditioned by suitable cleaning and etching where the substrates have exceptionally smooth surfaces such as glass whose surface is preferably “devitrified” or microscopically roughed (col. 2, lines 22-27).

Accordingly, as is to be understood, substantially any nonconductive substrate may be plated in accordance with the process of this invention as for example glass, ceramics, plastics, paper, wood, leather and the like (col. 3, lines 49-53).

Kuzmik teaches that:
A complete commercial plating operation, as practiced in the art, is a complex process involving a multiplicity of separate operational steps. A typical operation of this type in which the electroless plating step is followed by an electrolytic plating step includes, after any pre-cleaning of the plastic substrate which may be required (col. 2, lines 25-31).

(11) Electroless plating by immersing the plastic substrate in a solution containing copper, nickel or cobalt ions and a reducing agent.
(12) Rinsing in cold water.
(13) Electroplating the electroless plated metal surface to form a deposit of plated nickel, copper or cobalt of suitable thickness (col. 2, lines 50-56).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Lussow by depositing an electrolytic nickel layer on top of the electroless nickel layer because an electroless nickel plating step followed by an electrolytic nickel plating step, after any pre-cleaning of a plastic substrate which may be required, is a typical operation in a commercial plating operation, as practiced in the art.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
c.	Depositing an outer layer of metallic material, ceramic material, polymeric 

material, or any combination thereof on top of the electrolytic nickel layer.
	Lussow teaches that:
Following the heat treatment of the plated substrates, the activation, plating and heating cycle is repeated at least once until the desired thickness of nickel film is obtained which normally may range up to 2,000 angstroms or more. However, the thickness of each increment of nickel deposited is limited to a maximum of 1,700 angstroms, and preferably from about 200 to about 1,000 angstroms (col. 3, lines 64-70).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by the Lussow combination by depositing an outer layer of metallic material, ceramic material, polymeric material, or any combination thereof on top of the electrolytic nickel layer because if the electroless nickel plating can be repeated to obtain the desired thickness then one having ordinary skill in the art has the skill to repeat the electrolytic nickel plating to obtain the desired thickness. 
	The repetition of the depositing step to provide the same results is within the skill of one having ordinary skill in the art. The concept of duplication is not patentable. St. Regis Paper 
Co. v. Bemis Co. Inc., 193 USPQ 8, 11 (7th Cir. 1977). While this decision relates to the duplication of parts, there is no reason why such duplication cannot be extended to a process step.
 	Regarding claim 2, Lussow teaches wherein the substrate is non-conductive (= accordingly, as is to be understood, substantially any nonconductive substrate may be plated in accordance with the process of this invention as for example glass, ceramics, plastics, paper, wood, leather and the like) [col. 3, lines 49-53].

	Regarding claim 18, Lussow teaches wherein depositing the electroless nickel layer comprises immersing the substrate in a nickel bath (= immersed in any conventional electroless nickelplating solution) [col. 3, lines 12-13].

II.	Claims 5-6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lussow et al. (US Patent No. 3,639,143) in view of PL 118039 (‘039) and Kuzmik (US Patent No. 
3,698,919) as applied to claims 1-2 and 18 above, and further in view of Cohen et al. (US Patent No. 4,042,730).
	Lussow, PL ‘039 and Kuzmik are as applied above and incorporated herein.
Regarding claim 5, the method of Lussow differs from the instant invention because Lussow does not disclose wherein the sensitizing solution comprises between 5 g/l to 15 g/l of tin chloride and between 20 ml/l to 60 ml/l of hydrochloric acid.
Lussow teaches that for glass plates of a specific embodiment, sensitizer solution A had the following composition B: SnCl2·2H2O 70 g., aq. HCl (37.0-38.0 percent conc.) 40 cc., deionized water 960 cc. (col. 2, lines 51-56).
	Cohen teaches that:
The invention involves a specific procedure for the electroless deposition of copper on nonmetallic surfaces. Generally, the nonmetallic surfaces are made of plastic for polymers, but other nonmetallic surfaces including wood, paper, mica, glass, ceramics, etc. may also be used.  For convenience in outlining the specific procedure, the process may be divided into a sequence of steps as follows:  
a. Physical and chemical preconditioning of the surface so as to permit good adhesion of the catalyst and metal plating to the nonmetallic surface. 
 	b. Application of sensitizer solution to the nonmetallic surface. 
 	c. Application of an activator solution. 
 	d. Application of an alkaline solution. 

 	e. Application of electroless copper plating solution (col. 2, lines 37-52).

Sensitization may be carried out with a variety of agents well known in the art such as stannous compounds, etc. Stannous chloride acidified with hydrochloric acid to prevent hydrolysis yields the best and most consistent results. Although the concentration of stannous chloride may vary from 0.2 grams per liter to 100 grams per liter and the concentration of hydrochloric acid from 1 ml per liter to 200 ml per liter, the preferred ranges are 1 to 20 grams per liter stannous chloride and 10 to 60 ml per liter hydrochloric acid. Times of exposure of the nonmetallic surface to the sensitizing solution may also vary over large limits and are generally longer for less concentrated solutions but a range from approximately 10 seconds to 5 minutes is preferred because of convenience in commercial manufacturing procedures. After this sensitizing step the surface may be washed with water preferably for a period of 10 seconds to 5 minutes. The water wash is not required to make the process work but prevents contamination of the various solutions thus prolonging their useful life (col. 3, lines 30-39).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Lussow with wherein the sensitizing solution comprises between 5 g/l to 15 g/l of tin chloride and between 20 ml/l to 60 ml/l of hydrochloric acid because although the concentration of stannous chloride may vary from 0.2 grams per liter to 100 grams per liter and the concentration of hydrochloric acid from 1 ml per liter to 200 ml per liter, the preferred ranges are 1 to 20 grams per liter 
stannous chloride and 10 to 60 ml per liter hydrochloric acid.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
Regarding claim 6, the method of Lussow differs from the instant invention because Lussow does not disclose wherein the activating solution comprises between 0.25 g/l to 1.5 g/l of palladium chloride and between 5 ml/l to 30 ml/l of hydrochloric acid.

	Lussow teaches that a typical activator solution as employed with the glass plates of the specific embodiment had the following composition C: PdCl4 0.1 g., aq. HCl (37-38 percent conc.) 1.0 cc., deionized water 1,000 cc. (col. 2, lines 66-71).
	Cohen teaches that:
The invention involves a specific procedure for the electroless deposition of copper on nonmetallic surfaces. Generally, the nonmetallic surfaces are made of plastic for polymers, but other nonmetallic surfaces including wood, paper, mica, glass, ceramics, etc. may also be used.  For convenience in outlining the specific procedure, the process may be divided into a sequence of steps as follows:  
a. Physical and chemical preconditioning of the surface so as to permit good adhesion of the catalyst and metal plating to the nonmetallic surface. 
 	b. Application of sensitizer solution to the nonmetallic surface. 
 	c. Application of an activator solution. 
 	d. Application of an alkaline solution. 
 	e. Application of electroless copper plating solution (col. 2, lines 37-52).

Activation may be carried out in a variety of ways using a noble metal to insure the presence of a thin catalytic layer on the nonmetallic surface. The noble metal may be gold, platinum, palladium, silver, etc. Particular forms of the noble metal are hydroxide complexes such as HAuO3-, Pt(OH)6-, Pd(OH)6, etc. Particularly useful is palladium especially in the form of an aqueous solution of palladium dichloride acidified generally with hydrochloric acid. A typical solution has between 0.02 grams per liter to 2 grams per liter palladium dichloride and 0.02 ml per liter to 20 ml per liter hydrochloric acid. Generally the procedure is carried out at approximately room temperature, although elevated temperatures are helpful where very dilute solutions are used. The time of exposure may vary typically between 10 seconds and 5 minutes. Approximately 30 seconds to 1 minute is sufficient in most cases. After exposing the nonmetallic surface to the activation solution the surface may be washed with water, preferably for a period of 10 seconds to 5 minutes. Again the water rinse is not vital to the process but prevents contamination of various solutions which prolongs their useful life (col. 3, lines 42-64).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Lussow with wherein the activating solution comprises between 0.25 g/l to 1.5 g/l of palladium chloride and between 5 ml/l to 30 ml/l of hydrochloric acid because a typical solution has between 0.02 

grams per liter to 2 grams per liter palladium dichloride and 0.02 ml per liter to 20 ml per liter hydrochloric acid.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
Regarding claim 17, Cohen teaches the method further comprising heating the activating solution prior to activating the substrate (= generally the procedure is carried out at approximately room temperature, although elevated temperatures are helpful where very dilute solutions are used) [col. 3, lines 53-56].

III.	Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lussow et al. (US Patent No. 3,639,143) in view of PL 118039 (‘039) and Kuzmik (US Patent No. 3,698,919) as applied to claims 1-2 and 18 above, and further in view of JP 51-82371 (‘371).
	Lussow, PL ‘039 and Kuzmik are as applied above and incorporated herein.
Regarding claim 8, the method of Lussow differs from the instant invention because Lussow does not disclose wherein cleaning the substrate comprises sanding the substrate using abrasive paper and immersing the substrate in an acidic solution comprising phosphoric acid and potassium dichromate.
	Lussow teaches that:
	In accordance with the present invention utilizing conventional electroless nickel-plating techniques nonconductive substrates are preconditioned by suitable cleaning and etching where the substrates have exceptionally smooth surfaces such as glass whose surface is preferably “devitrified” or microscopically roughed. For this preconditioning treatment, the cleaning may be effected by conventional 

cleaning agents such as hot chromic acid, detergents, sodium hydroxide, peroxides, permanganates, gaseous oxidents, and nitric acid. A convenient and effecting cleaning solution is also commercially available under the trademark “Enthone Conditioner No. 470” (col. 2, lines 22-33).

	JP ‘371 teaches that a rough surface of a polymer molded article has an affinity for a metal (page 2, lines 36-38). Surface roughening of the surface was carried out with a sandpaper as a pretreatment (page 3, lines 32-34) to etching by immersing into a solution of 54 g K2Cr2O7, 130 cm3 conc. H2SO4, 33 cm3 conc. H3PO4 and 330 cm3 water at 50o for 3 min (STNext abstract).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Lussow with wherein cleaning the substrate comprises sanding the substrate using abrasive paper and immersing the substrate in an acidic solution comprising phosphoric acid and potassium dichromate because surface roughening of the surface with a sandpaper as a pretreatment to etching in a solution of 54 g K2Cr2O7, 130 cm3 conc. H2SO4, 33 cm3 conc. H3PO4 and 330 cm3 water creates a surface having an affinity for a metal.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that a prior art technique will perform its expected functions to achieve its expected results when combined for its commonly known purpose.
	Regarding claim 9, JP ‘371 teaches the method further comprising heating the acidic 

solution prior to immersing the substrate in the acidic solution (= a solution of 54 g K2Cr2O7, 130 cm3 conc. H2SO4, 33 cm3 conc. H3PO4 and 330 cm3 water at 50o for 3 min) [STNext abstract].

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:   
Claim 7 defines over the prior art of record because the prior art does not teach or suggest the method of claim 1, wherein cleaning the substrate comprises sanding the substrate using abrasive paper and immersing the substrate in an acidic solution comprising acetone, hydroquinone, and catechol.
Claim 13 defines over the prior art of record because the prior art does not teach or suggest the method of claim 1, wherein the outer layer comprises an iron-phosphorous alloy.
	The prior art does not contain any language that teaches or suggests the above. 
Therefore, a person skilled in the art would not have been motivated to adopt the above conditions, and a prima facie case of obviousness cannot be established.
Claims 7 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The 
examiner can normally be reached on Monday-Friday, 7:00 AM- 3:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        July 24, 2021